Citation Nr: 0202386	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  97-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUES

1. The propriety of the initial 50% rating assigned for right 
eye blindness and aphakia (with light perception only), 
and with left visual acuity of 20/70.

2. The propriety of the initial 10% rating assigned for 
bilateral active uveitis with secondary glaucoma.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from October 1970 to 31 
October 1994.  This appeal originally arose from a May 1995 
rating action of the Washington, D.C., RO that granted 
service connection for aphakia, glaucoma, and chronic 
uveitis, and assigned a single, initial 30% rating for that 
disorder from 1 November 1994, the day following separation 
from service.  The veteran appealed the 30% rating as 
inadequate.

In August 1997, the Washington, D.C. RO transferred the 
claims folder to the Winston-Salem, North Carolina RO, 
reflecting the veteran's change of residence to that state.

By rating action of October 2000, the RO changed the 
description of the veteran's service-connected eye disorder 
to right eye blindness and aphakia (with light perception 
only), and with left visual acuity of 20/70, and granted a 
50% rating for that disorder from November 1994.  The RO also 
granted a separate disability rating of 10% for bilateral 
active uveitis with secondary glaucoma from November 1994, 
and found the veteran entitled to special monthly 
compensation (SMC) from November 1994 under the provisions of 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
the loss of use of 1 eye having only light perception.  The 
matter of the propriety of ratings in excess of 50% and 10% 
for the latter disorders remains for appellate consideration.  
The SMC grant is the maximum grant for the loss of use of 1 
eye and is not otherwise at issue.  The Board of Veterans 
Appeals (Board) has recharacterized the issues on the title 
page of this decision to comply with the precedent decision 
of the U.S. Court of Appeals for Veterans Claims in Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's bilateral eye disability is manifested by 
right eye blindness and aphakia (with light perception 
only), and corrected visual acuity of 20/70 in the left 
eye.

3. The veteran's bilateral eye disability is manifested by 
the continuance of active uveitic pathology with secondary 
glaucoma.


CONCLUSIONS OF LAW

1. The veteran's bilateral eye disability, with right eye 
blindness and aphakia (with light perception only) and 
left visual acuity of 20/70, is not more than 50% 
disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Codes 
6029, 6069 (2001). 

2. During the continuance of active pathology, the veteran's 
bilateral uveitis with secondary glaucoma is not more than 
10% disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.84a, Diagnostic 
Code 6000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On 25 August 1994, the RO received the veteran's claim for 
service connection for eye disorders.

On 31 October 1994, the veteran was discharged from active 
service.

On VA ophthalmologic examination of March 1995, visual acuity 
was 20/40 on the left; the veteran could perceive only hand 
motions on the right.  Slit lamp examination showed aphakia 
on the right.  The diagnoses were chronic uveitis with 
secondary glaucoma, posterior synechia of the left eye, and 
peripheral anterior synechia of the right eye; status post 
right eye cataract extraction in 1983 with filter 
trabeculectomy and aphakia; status post laser peripheral 
iridectomy of both eyes; and optic atrophy of the right eye 
with very poor vision.  Goldman visual field testing could 
not be accomplished for the right eye; average concentric 
contraction was to 45 degrees on the left.

When seen in the VA outpatient eye clinic in late June 1995, 
the veteran gave a history of a flare-up of uveitis in April 
and May.  On current examination, visual acuity was 20/50 on 
the left; the veteran had only light perception temporally on 
the right.  Slit lamp examination showed aphakia on the 
right, and milky opacification of the left lens.  The 
impressions were recurrent uveitis by history, and end-stage 
right eye secondary glaucoma.  He was seen again a week later 
with complaints of a flare-up of eye symptoms.  In early 
July, he stated that his uveitis was no better and no worse.  
When seen in the eye clinic in late July, visual acuity was 
20/40 on the left; the veteran had only light perception 
temporally on the right.  The assessments were glaucoma, much 
greater on the right than the left, and stable intraocular 
pressure.  In early August, he was seen with a 2-day history 
of throbbing, itching eyes and blurred vision.  When seen in 
the eye clinic, he gave a 2-day history of throbbing in the 
right eye and decreased visual acuity in the left eye.  On 
current examination, visual acuity was 20/40 on the left; the 
veteran had only light perception temporally on the right.  
There were 360 degrees posterior synechiae of the left eye, 
and right eye aphakia.  The impression was recurrent right 
eye uveitis.   When seen again in the eye clinic in mid-
August, the veteran stated that his right eye felt better.  
Slit-lamp examination of the lenses showed an aphakic right 
eye.  The assessment was recurrent uveitis with secondary 
glaucoma, with improvement in the right eye uveitis 
currently.  

When seen in the eye clinic in September 1995, the veteran 
denied pain.  On current examination, visual acuity was 20/40 
on the left; he had only light perception temporally on the 
right.  Slit-lamp examination of the lenses showed an aphakic 
right eye and synechiae of the left eye with a cataract.  The 
treatment goal for the right eye was to keep it comfortable.  
On examination of early October, visual acuity was 20/50+ on 
the left; the veteran had only light perception on the right.  
The assessment was secondary glaucoma.  In late October, he 
complained of blurry vision.  On examination, visual acuity 
was 20/50 on the left; he veteran had only light perception 
on the right.  The assessment was persistent right eye 
uveitis, and a quiet left eye currently.  In December, the 
veteran complained of much left eye blurriness with floaters, 
and a watery right eye with discharge of mucous.  On current 
examination, visual acuity was 20/40 on the left; he barely 
had light perception on the right.  

When seen in the eye clinic in February 1996, current 
examination showed visual acuity of 20/40 on the left; the 
veteran had only light perception on the right.  There was 
good intraocular pressure control.  The assessment was 
recurrent anterior uveitis of both eyes.  In mid-March, the 
veteran complained of an itchy left eye with blurry vision 
and floaters.  On current examination, visual acuity was 
20/50 on the left; he barely had light perception on the 
right.  The impression was recurrent anterior uveitis.  The 
impression in late March was the veteran's eye condition was 
improved.  On examination in early April, visual acuity was 
20/60 on the left; he could only barely see hand movements 
temporally on the right.  The impressions were improved left 
eye, and secondary right eye glaucoma with increased 
intraocular pressure.  It was not planned to aggressively 
treat the right eye intraocular pressure in the absence of 
discomfort due to poor visual potential.  In late April, the 
veteran reported that the eyes were comfortable, but gave a 
several-day history of mild "fuzzy" vision on the left.  
The right eye was currently comfortable, but had been 
throbbing transiently earlier in the week.  On current 
examination, visual acuity was 20/60 on the left; there was 
no vision on the right.  The impression was that the 
veteran's eyes were stable, with good intraocular pressure.  

When seen in the eye clinic in mid-May 1996, the veteran 
reported another uveitis flare-up in early May.  On current 
examination, visual acuity was 20/60 on the left; he could 
see only hand movements on the right.  The impression was 
reactivation of left eye anterior uveitis.  Aggressive 
topical treatment was planned to bring about quiescence.  
When seen again a few days later, visual acuity was 20/50 on 
the left; there was no vision on the right.  The impression 
was that there had been a partial response to treatment.  In 
late May, visual acuity was 20/60 on the left; there was no 
vision on the right.  The impression was persistent left eye 
activity with resistance to local treatment.  On examination 
of mid-June, visual acuity was 20/50 on the left; the veteran 
had only light perception temporally on the right.  It was 
noted he was being treated with steroids because the uveitis 
had been unresponsive to local injections.  The veteran 
stated that his vision was less blurry.  The assessment was 
anterior uveitis, improved with steroids.  In late June, the 
veteran reported greater improvement in the left eye than on 
the right.  He reported feeling significantly better with 
respect to his symptoms.  The impression was that he was 
doing well.  In early July, the veteran reported continuing 
to do well, without symptoms.  Visual acuity was 20/50 on the 
left; there was no vision on the right.  The impression was 
that he was doing satisfactorily.  In late July, he reported 
2 occasions of transient morning redness over the past week; 
otherwise he was asymptomatic.  On current examination, 
visual acuity was 20/60 on the left; there was no vision on 
the right.  The impression was that he was doing well.

When seen in the eye clinic in August 1996, treatment for 
recurrent anterior uveitis was noted to have had a good 
result.  The veteran reported a possible transient flare-up a 
few days ago.  On current examination, visual acuity was 
20/50 on the left; there was no vision on the right.  The 
impression was that he was doing satisfactorily, with 
satisfactory intraocular pressure.  On examination in 
September, visual acuity was 20/50 on the left; there was 
only light perception on the right.  The impression was 
question of right eye ocular hypertension, steroid 
responsive.  In early October, the veteran had no new 
complaints, and his itching was noted to have been relieved.  
On current examination, visual acuity was 20/40 on the left; 
the veteran had only light perception on the right.  The 
impressions were early recurrence of activity in the right 
eye; the left eye was noted to be doing well.  Aggressive 
topical steroid treatment of the right eye was planned.  On 
examination in mid-October, visual acuity was 20/40 on the 
left; there was no vision on the right.  The impression was 
that the veteran's eye condition had improved.  He had no new 
complaints in November.  Visual acuity was 20/40 on the left; 
there was no vision on the right.  The impressions were 
satisfactory intraocular pressure, stable right eye, and 
quiet left eye.  In December, the veteran complained of some 
decrease in left eye visual acuity.  On current examination, 
visual acuity was 20/40 on the left; there was no vision on 
the right.  The impressions were that the left eye was doing 
satisfactorily, and that there was a flare-up in the right 
eye.                                 

When seen in the eye clinic in early January 1997 with a 
history of recurrent anterior uveitis and secondary glaucoma, 
the veteran gave a many-day history of a left eye flare-up.  
On current examination, visual acuity was 20/50 on the left, 
and fuzzy; there was no vision on the right.  The impressions 
were flare-up, and right eye ocular hypertension, 
questionable steroid response.  When seen again in mid-
January, the veteran reported somewhat-improved visual acuity 
with less-prominent floaters.  On current examination, visual 
acuity was 20/30 on the left; there was only light perception 
on the right.  The impression was that the veteran's eye 
disorder was improved, but that there was persistent 
activity.  The examiner was hesitant to aggressively treat 
right eye intraocular pressure in light of little visual 
potential.  In late January, the veteran reported that his 
symptoms were decreasing. On current examination, visual 
acuity was 20/30 on the left; there was no vision on the 
right.  The impressions were increased right eye ocular 
hypertension, with the right eye at acute risk for less 
remaining visual acuity; and improved left eye anterior 
uveitis.        

When seen in the eye clinic in early February 1997, the 
veteran reported a subjectively stable left eye.  Smaller 
floaters had disappeared, but an old large floater remained.  
On current examination, visual acuity was 20/40 on the left, 
and not crisp; there was no vision on the right.  The 
impression was that the eyes were quiet, and that skewed 
side-effects were suspected.  In mid-February, it was noted 
that the veteran had recently been found to be a diabetic.  
On current examination, visual acuity was 20/40 on the left, 
and fuzzy; there was no vision on the right.  The impressions 
were probable steroid-related glucose intolerance and tinea; 
stable anterior uveitis; and good intraocular pressure in 
both eyes.  In March, the veteran felt he might be having a 
slight flare-up of uveitis in the left eye, with clear visual 
acuity relative to a week ago.  On current examination, 
visual acuity was 20/30 on the left; there was no vision on 
the right.  The impressions were right eye ocular 
hypertension, question of medication effect versus recovery 
of the "CB" body after relatively-prolonged quiescence; and 
quiet left eye.  On examination in April, visual acuity was 
20/25 on the left; the veteran could barely distinguish hand 
movements superiorly and temporally on the right.  The 
impressions were mild right eye flare-up; and decreased 
intraocular pressure, questionably associated with mild acute 
activity.  The veteran did not view his right eye as having 
useful visual acuity.  

When seen in the eye clinic in May 1997, visual acuity was 
20/50 on the left; there was only light perception on the 
right.  Non-insulin-dependent diabetes mellitus was noted to 
have been diagnosed in January 1997.  The assessment was 
follow-up for acute iritis on top of possible chronic 
inflammation.  On examination in early June, visual acuity 
was 20/40 on the left; there was only light perception on the 
right.  The assessment was improving iritis.  When seen again 
in mid-June, the veteran stated that his eyes felt better.  
The assessment was chronic iritis with acute flare-up, now 
improving.  The assessments subsequently in mid-June were 
iridocyclitis with chronic inflammation; poor intraocular 
pressure control with decreased vision on the right; better 
vision pressures on the left, good on present medications; 
and that the inflammation continued to improve.  On 
examination in late June, visual acuity was 20/30 on the 
left; there was only light perception on the right.  The 
assessments were iridocyclitis with history of chronic 
inflammation with poor intraocular pressure control with 
decreased visual acuity on the right, now with intraocular 
pressure better controlled and inflammation much improved.                

On examination in July 1997, the veteran felt that his 
symptoms were attempting to flare-up, with throbbing in the 
left eye.  Visual acuity was 20/30 on the left; the veteran 
could distinguish hand movements at 1 foot on the right.  The 
impression was iridocyclitis with secondary glaucoma.  On 
examination in August, visual acuity was 20/30 on the left; 
the veteran could distinguish hand movements at 1 foot 
peripherally on the right.  On examination in early 
September, visual acuity was 20/30 on the left; the veteran 
could distinguish hand movements at 1 foot peripherally on 
the right.  The impressions were iridocyclitis, and too-high 
intraocular pressure.  A mid-September VA Social Work Service 
note indicated that the veteran was currently employed in the 
shipping department of a manufacturing company.  On 
examination in the eye clinic in October, the veteran 
complained of a flare-up of his eye disorder.  Visual acuity 
was 20/30 on the left; the veteran could distinguish hand 
movements at 1 foot peripherally on the right.  The 
impression was uveitis.  On examination in November, visual 
acuity was 20/30 on the left; the veteran could distinguish 
hand movements at 1 foot peripherally on the right. 

On examination in the eye clinic in early January 1998, 
visual acuity was 20/30 on the left; the veteran could 
distinguish hand movements at 1 foot on the right.  The 
impression was uveitis.  When seen again in late January, 
visual acuity was 20/25 on the left; the veteran could 
distinguish hand movements at 1 foot on the right.  The 
impression was right eye uveitis with intraocular pressure 
within normal limits. On examination in February, visual 
acuity was 20/40 on the left and blurry; the veteran could 
distinguish hand movements at 1 foot peripherally and 
temporally on the right.  The impressions were uveitis flare-
up, greater on the left than the right; and glaucoma.  On 
examination in early March, visual acuity was 20/40 on the 
left; the veteran could distinguish hand movements at 1 foot 
peripherally on the right.  The impressions were uveitis with 
decreased inflammation and increased intraocular pressure on 
the right, and inflammation unchanged on the left.  After 
examination in mid-March, the impression was uveitis flare-up 
with a stable right eye and an improving left eye.  On 
examination in late March, visual acuity was 20/30 on the 
left; the veteran could distinguish hand movements at 1 foot 
on the right.  The impression was mild improvement of 
uveitis.  On examination in April, visual acuity was 20/25 on 
the left; the veteran could distinguish hand movements at 1 
foot on the right.  The impression was uveitis.  The veteran 
reported that his vision and photophobia were slightly 
better.  

On examination in the eye clinic in May 1998, visual acuity 
was 20/25 on the left; the veteran could distinguish hand 
movements at 1 foot on the right.  The impression was iritis 
flare, decreasing on the right, still persisting on the left.  
On examination in June, visual acuity was 20/25 on the left; 
the veteran could count fingers at 2 feet peripherally on the 
right.  He was noted to be monocular from uveitic 
complications of the right eye.  On examination in early 
December, the veteran was noted to be 1 day status 
postoperative for implantation of an Ahmed valve in the right 
eye for glaucoma.  Pain and soreness were relieved by 
medication. He could distinguish hand movements at 6 inches 
on the right.  On subsequent examination a couple of days 
later, he could barely distinguish hand movements at 6 inches 
on the right.  The impressions were postoperative-day-3 Ahmed 
valve implantation in the right eye, with the tube in good 
position and hyphema.  On examination in mid-December, the 
veteran could distinguish hand movements at     5 inches 
peripherally on the right.  On examination in late December, 
the veteran felt that he was beginning to have a flare in the 
left eye.  Visual acuity was 20/25 on the left and 2/200 on 
the right.  The impressions were uveitis with secondary 
glaucoma of the right eye, and recent left eye flare; quiet 
left eye currently; and quiet right eye, hypotonous but 
formed.

On examination in the eye clinic in early January 1999, 
visual acuity was 20/25 on the left and 2/200 on the right.  
The impressions were uveitis, uncontrolled right eye 
intraocular pressure and persistent inflammation status post 
Ahmed valve implantation, and hypotony.  On examination late 
January, visual acuity was 20/30 on the left; the veteran 
could distinguish hand movements at 2 feet on the right.  The 
impressions were uveitis, persistent hypotony status post 
Ahmed valve implantation, and aphakia.  

On VA examination of mid-June 1999, a history of iritis was 
noted.  A review of the veteran's occupational history 
indicated that he currently worked in fiberoptics and had 
difficulty in this job due to his visual problems.  He denied 
headaches or any other visual symptoms besides iritis.  He 
gave a past history of right eye surgery.  On current 
examination, the right pupil showed surgical manipulation and 
was irregular.  It was not reactive to light.  The left pupil 
was pinpoint and not reactive to light.  On examination in 
the eye clinic the same day, the veteran gave a history of a 
flare-up in both eyes 1.5 months ago that was continuing, and 
also complained of persistent right eye inflammation status 
post Ahmed valve implantation.  Current visual acuity was 
20/40 on the left and very blurry, and 2/200 on the right.  
The impression was chronic uveitis of both eyes, and aphakic 
right eye.  When seen again in the eye clinic in late June, 
visual acuity was 20/40 on the left and 2/200 on the right.  
The conjunctiva were clear, and there was no hypopyon.  The 
impression was chronic uveitis of both eyes.  

On examination in the eye clinic in mid-July 1999, visual 
acuity was 20/30 on the left and 2/200 on the right.  The 
impression was chronic uveitis of both eyes.  When seen again 
in late July, the veteran stated that his eyes felt better.  
Visual acuity was 20/25 on the left and 2/200 on the right.  
The impressions were chronic uveitis of both eyes, and 
aphakic right eye with hypotony and optic atrophy.  On 
examination in mid-August, visual acuity was 20/30 on the 
left and 3/200 on the right.  The impressions were chronic 
uveitis of both eyes, and aphakic right eye with hypotony and 
optic atrophy.  When seen again in late August, visual acuity 
was 20/30 on the left and 2/200 on the right.  The impression 
was chronic uveitis.  In early September, visual acuity was 
20/25 on the left and 3/200 on the right.  The impression was 
chronic uveitis.  

In late September 1999, the veteran underwent a VA outpatient 
general medical examination in connection with his 
application for a weapons-carrying position with the U.S. 
Customs Service.  He was noted to be doing well and to have 
no complaints.  His past medical history included adult-onset 
diabetes mellitus, glaucoma, status post Ahmed valve 
implantation, and uveitis.  After examination, the 
impressions included stable uveitis, glaucoma, and adult-
onset diabetes mellitus; and excellent patient compliance.  
The examiner opined that the veteran was doing well now; that 
the likelihood of his conditions worsening at this time was 
low for the strenuous activities required at work; and that 
he did not feel that the veteran's job duties would adversely 
affect the tendency of his diabetes and glaucoma to progress 
with time.  The only job restrictions were felt to be the 
vision requirements.              
         
On examination in the eye clinic in October 1999, visual 
acuity was 20/25 on the left and 2/200 on the right.  The 
impression was chronic uveitis, currently controlled.  
Goldman visual field testing in mid-November showed average 
concentric contraction to 58 degrees on the left; the 
examination indicated good cooperation, fixation, and 
reliability.  On examination in the eye clinic in late 
November, visual acuity was 20/20 on the left and 1.5/200 on 
the right.  The impression was chronic uveitis flare-up.  

On examination in the eye clinic in January 2000, the veteran 
complained of blurred vision.  Visual acuity was 20/30 on the 
left and 3/200 on the right.  The impressions were aphakic 
right eye with floaters and advanced uveitic glaucoma, low 
intraocular pressure, and poor central vision; and left eye 
uveitic glaucoma with floaters, intraocular pressure 
controlled on medications, 360 degrees posterior synechiae, 
and a recent flare of uveitis.  On examination in the eye 
clinic in February, visual acuity was 20/25 on the left.  The 
impressions were chronic uveitis currently controlled with 
topical steroid, and uveitic glaucoma.  

Goldman visual field testing in August 2000 showed average 
concentric contraction to 55 degrees on the left.  On VA 
ophthalmologic examination in September 2000, the veteran was 
noted to have been employed with a cable company since 
December 1998; he claimed no time lost from work during the 
past year.  On current examination, visual acuity was 20/100 
on the left; the veteran had only light perception on the 
right.  The examiner opined that the right eye could not be 
helped with any optical correction, and remained at light 
perception only.  The left eye had a manifest over-refraction 
yielding a visual acuity of 20/70.  The right eye had an 
intubated trabeculectomy centered at approximately the 11 
o'clock position.  The left eye also had a peripheral 
iridectomy at the 11 o'clock position and the 1:30 position.  
The right eye was aphakic.  Both eyes had an obvious history 
of uveitis, noting the past and present synechiae with the 
pupillary ruff of each eye.  Due to the present condition of 
the right eye, little view of its fundus was apparent.  The 
diagnoses were right eye blindness; chronic uveitis and 
glaucoma of both eyes; right eye aphakia; and left eye 
myopia, astigmatism, and presbyopia.


II.  Analysis
     
Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Chronic uveitis is evaluated from 10 to 100% on the basis of 
resulting impairment of visual acuity or visual field loss, 
pain, rest requirements, or episodic incapacity.  An 
additional 10% is combined during the continuance of active 
pathology.  10% is the minimum rating during active 
pathology.  38 C.F.R. Part 4, Diagnostic Code 6000.

Unilateral or bilateral aphakia warrants a 30% rating.  The 
30% rating is a minimum evaluation which is not to be 
combined with any other rating for impaired vision.  When 
only 1 eye is aphakic, the eye having poorer corrected visual 
acuity will be rated on the basis of its acuity without 
correction.  When both eyes are aphakic, both will be rated 
on corrected vision.  The corrected vision of 1 or both 
aphakic eyes will be taken 1 step worse than the ascertained 
value, but not better than 20/70.  The combined rating for 
the same eye should not exceed the evaluation for the total 
loss of vision of that eye, unless there is an enucleation or 
a serious cosmetic defect added to the total loss of vision.  
38 C.F.R. Part 4, Diagnostic Code 6029.

Blindness in 1 eye (having only light perception) warrants a 
50% rating, with a separate award of SMC, when corrected 
visual acuity in the other eye is 20/70.  A 60% rating 
requires corrected visual acuity of 20/100 in the other eye.  
38 C.F.R. Part 4, Diagnostic Code 6069.  

A 10% rating is warranted for unilateral concentric 
contraction of the visual field to 60 to 30 degrees, but not 
to 15 degrees.  A 20% rating requires unilateral concentric 
contraction of the visual field to 15 degrees, but not to 5 
degrees.  A 30% rating requires unilateral concentric 
contraction of the visual field to 5 degrees.  38 C.F.R. Part 
4, Diagnostic Code 6080.           

A.  The Initial 50% Rating Assigned for Right Eye Blindness 
and Aphakia           (with Light Perception Only), and Left 
Visual Acuity of 20/70

After reviewing the evidence of record, the Board finds that 
a rating in excess of 50% for the veteran's right eye 
blindness and aphakia (with light perception only), and with 
left visual acuity of 20/70, is not warranted, as the 
recorded clinical findings from 1995 to 2000 do not show that 
the eye disability meets the schedular criteria for a rating 
in excess of 50% during any stage of the appeal period.  
Specifically, the clinical findings recorded during this 
period do not warrant a 60% rating under Diagnostic Code 6069 
or 6029, as the corrected visual acuity in the veteran's left 
eye was no more than 20/70 at its worse in September 2000, 
and has never been 20/100.  

The Board also notes that Diagnostic Code 6080 providing 
percentage disability ratings for impairment of the field of 
vision - in this case, measurable only in the veteran's left 
eye - does not provide for a rating in excess of 30% for such 
unilateral impairment.  As the preponderance of the evidence 
is against the claim for a rating in excess of 50% under any 
applicable Diagnostic Code, the appeal is denied.      

B.  The Initial 10% Rating Assigned for Bilateral Active 
Uveitis                           with Secondary Glaucoma

By rating action of October 2000, the RO granted an 
additional, separate disability rating of 10% for bilateral 
active uveitis with secondary glaucoma from November 1994 
under Diagnostic Code 6000, in view of the clinical records 
documenting the continuance of active uveitic pathology 
during the period from 1995 to 2000.  The Board finds this 
additional 10% rating for active pathology proper under the 
specific provisions of Diagnostic Code 6000, but that no 
higher rating is appropriate during any stage of the appeal 
period, inasmuch as the criteria for rating uveitis 
contemplate the degree of impairment of the veteran's field 
of vision or of central visual acuity, and these have already 
been considered in assigning a 50% evaluation, above, for the 
veteran's service-connected bilateral eye disability 
manifested by right eye blindness and aphakia (with light 
perception only), and left visual acuity of 20/70.  In this 
regard, the Board notes that 38 C.F.R. § 4.14, the regulatory 
provision against pyramiding, specifically prohibits the 
evaluation of the same disability under various diagnoses.  
As the preponderance of the evidence is against a rating in 
excess of 10% for the veteran's bilateral active uveitis with 
secondary glaucoma, the appeal is denied.

C.  Consideration of the Veterans Claims Assistance Act of 
2000 (VCAA)

Enacted in November 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) (West Supp. 2001) redefined 
the obligation of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the VCAA, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (29 August 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this case, the Board finds that the RO, by letter of 
February 2001 and Supplemental Statement of the Case (SSOC) 
issued in October 2001, properly considered the provisions of 
the VCAA in adjudicating these claims for increased ratings, 
and that the current evidence of record is adequate to 
equitably adjudicate these claims.  First, the VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  The appellant 
was initially notified in the May 1995 rating action and the 
May 1997 Statement of the Case (SOC) of the evidence that 
served as the basis for the initial grant of service 
connection for his bilateral eye disability, and the 
assignment of a 30% disability rating therefor.  The May 1997 
SOC and the October 2001 SSOC also advised him of the 
criteria that his service-connected bilateral eye disability 
had to meet in order to be entitled to a percentage 
disability rating in excess of 30%.  He was also notified in 
the October 2000 rating action and the October 2001 SSOC of 
the evidence that served as the basis for the modified, 
initial grants of a 50% rating for right eye blindness and 
aphakia with left visual acuity of 20/70, and a separate, 
additional 10% rating for bilateral active uveitis with 
secondary glaucoma, and the bases for the denials of 
respective ratings in excess of 50% and 10% for those 
disorders.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the 
rating actions, SOC, SSOC, and letters sent to the veteran 
properly and adequately notified him of the information and 
evidence needed to substantiate his claims for increased 
ratings, and complied with the VA's notification 
requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims for 
ratings in excess of 50% and 10%.  The appellant has not made 
reference to any unobtained evidence that might aid his 
claim, or that might be pertinent to the bases of the denials 
of ratings in excess of 50% and 10%.  The RO on its own 
initiative has requested all relevant medical treatment and 
evaluation records identified by the appellant, and by letter 
of February 2001 informed him of what records had been 
requested, and requested him to assist in obtaining any 
additional pertinent evidence.  In this regard, copies of 
comprehensive pertinent VA eye clinical records from 1995 to 
2000 have been obtained and associated with the claims 
folder.  The veteran was afforded comprehensive VA 
ophthalmologic examinations in March 1995 and September 2000.  
Under the circumstances, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant in 
this case, and that further development and expenditure of 
the VA's resources are not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 50% for right eye blindness and aphakia 
(with light perception only) and left visual acuity of 20/70 
is denied.  A rating in excess of 10% for bilateral active 
uveitis with secondary glaucoma is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective 27 December 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103,   115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

